                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC MCCAIN,

                    Petitioner,                              8:18CV190

       vs.
                                                         MEMORANDUM
                                                          AND ORDER
SCOTT R. FRAKES, N.D.C.S Director;

                    Respondent.

       This matter is before the court on Petitioner Eric McCain’s (“McCain”)
Petition for Writ of Habeas Corpus. (Filing No. 1.) For the reasons that follow,
McCain’s habeas petition is denied and the case is dismissed with prejudice.

                                     I. CLAIM

       Summarized and condensed, and as set forth in the court’s initial review order
(filing no. 5), McCain asserted the following claim that was potentially cognizable
in this court: McCain’s sentence violates the Eighth Amendment’s ban on cruel and
unusual punishment because he was a minor at the time of his offense and he
received a de facto life sentence without a finding of irreparable corruption. (Filing
No. 5 at CM/ECF p. 1.)

                                  II. BACKGROUND

A. Conviction and Sentence

      The facts underlying McCain’s offense are summarized as follows. At 2:30
a.m. on July 2, 1990, McCain left the Gothenburg Police Department after Officers
Haas and Raffety cited him for criminal mischief and theft of property. (Filing No.
12 at CM/ECF pp. 19, 153-57;1 Filing No. 14-18 at CM/ECF p. 60.) McCain told
his friends that he was going to kill a police officer and retrieved a rifle from his
residence. (Filing No. 12 at CM/ECF pp. 20-21; Filing No. 14-18 at CM/ECF pp.
60-61.) McCain returned to the Gothenburg Police Department at approximately
3:10 a.m. and asked dispatch, “Is there a cop still here?” (Filing No. 14-18 at
CM/ECF pp. 58-61.) The dispatch announced over the intercom that McCain was
there. (Filing No. 14-18 at CM/ECF p. 61.) Officer Haas responded, and McCain
shot him in the abdomen. (Filing No. 14-18 at CM/ECF pp. 59-61.) Officer Haas
died a short time later from his injuries. (Filing No. 14-18 at CM/ECF p. 60.) McCain
fled the scene and was later arrested in a cornfield northeast of Gothenburg. (Filing
No. 14-18 at CM/ECF p. 61.) At the time of the offense, McCain was seventeen
years old (born on May 11, 1973). (Filing No. 14-18 at CM/ECF p. 71.)

       On July 12, 1990, McCain was charged by information in the Dawson County
District Court with first degree (premeditated) murder and use of a firearm to commit
a felony. (Filing No. 14-17 at CM/ECF pp. 1-3.) On October 16, 1990, McCain
pleaded guilty to first degree (premeditated) murder and the use of a firearm count
was dismissed. (Filing No. 14-18 at CM/ECF pp. 28-40.) On November 9, 1990,
McCain was sentenced to life imprisonment. (Filing No. 14-18 at CM/ECF p. 50.)

      McCain did not file a direct appeal.

B. Postconviction Action

       In 2012, the United States Supreme Court held that “the Eighth Amendment
forbids a sentencing scheme that mandates life in prison without possibility of parole
for juvenile offenders.” Miller v. Alabama, 567 U.S. 460, 479 (2012). The Court
expressly declined to consider the “alternative argument that the Eighth Amendment
requires a categorical bar on life without parole for juveniles.” Id. The Court
      1
       The court granted the Respondent’s Motion to Seal Records pursuant to
NECivR 7.5(a)(i) because the exhibits include sensitive and/or privileged
information. (Filing No. 11; Filing No. 13.)

                                          2
nevertheless opined that it expected such sentences would be “uncommon,”
particularly because of “the great difficulty . . . of distinguishing at this early age
between ‘the juvenile offender whose crime reflects unfortunate yet transient
immaturity, and the rare juvenile offender whose crime reflects irreparable
corruption.’” Id. at 479-80 (quoting Roper v. Simmons, 543 U.S. 551, 573 (2005),
and Graham v. Florida, 560 U.S. 48, 68 (2010)).2

       After the Nebraska Supreme Court determined that Miller applied
retroactively, see State v. Mantich, 287 Neb. 320, 842 N.W.2d 716, 731 (2014), the
state district court granted McCain’s request for postconviction relief and ordered
resentencing. (Filing No. 14-17 at CM/ECF pp. 21-28.)

       Before McCain’s resentencing, the United States Supreme Court decided
Montgomery v. Louisiana, 577 U.S. ___, 136 S. Ct. 718 (2016), and Tatum v.
Arizona, 580 U.S. ___, 137 S. Ct. 11 (2016). In Montgomery, the Supreme Court
held that its decision in Miller announced a new, substantive constitutional rule that
was retroactive on state collateral review. Montgomery, 577 U.S. at ___, 136 S. Ct.
at 737. Montgomery quoted Miller, that “life without parole is excessive for all but
the rare juvenile offender whose crime reflects irreparable corruption.” Montgomery,
577 U.S. at ___, 136 S. Ct. at 734 (quoting Miller, 567 U.S. at 479-80) (internal

      2
        In response to Miller, the Nebraska State Legislature amended Nebraska’s
sentencing laws for juveniles convicted of first-degree murder. State v. Garza, 295
Neb. 434, 888 N.W.2d 526 (2016); see also Neb. Rev. Stat. § 28-105.02. Rather than
imposing a mandatory sentence of life imprisonment, the sentencing scheme now
provides that juveniles convicted of first-degree murder are to be sentenced to a
“maximum sentence of not greater than life imprisonment and a minimum sentence
of not less than forty years’ imprisonment.” Neb. Rev. Stat. § 28-105.02(1). In
determining the sentence, the sentencing judge must “consider mitigating factors
which led to the commission of the offense.” Neb. Rev. Stat. § 28-105.02(2). Section
28-105.02(2) sets forth a non-exhaustive list of mitigating factors for the court to
consider, including the offender’s age, impetuosity, family and community
environment, ability to appreciate risks and consequences of the conduct, intellect,
and mental health.


                                          3
quotation marks omitted). More recently, in Tatum, the Supreme Court repeated this
quote from Montgomery when it remanded several first-degree murder cases for
reconsideration. The cases involved juveniles who were sentenced to life
imprisonment without parole, were resentenced after Miller, and, upon resentencing,
were again given life imprisonment without parole. The Court in Tatum vacated all
the life sentences and directed that upon remand, the sentencing courts should
“address[ ] the question Miller and Montgomery require a sentencer to ask: whether
the [juvenile] was among the very rarest of juvenile offenders, those whose crimes
reflect permanent incorrigibility” as opposed to those whose “crime reflects
unfortunate yet transient immaturity.” Tatum, 580 U.S. ___, 137 S. Ct. at 12 (quoting
Montgomery, 577 U.S. at ___, 136 S. Ct. at 734) (internal quotation marks omitted).

C. Resentencing

       The state district court held a comprehensive mitigation hearing before
resentencing. (Filing No. 14-19; Filing No. 14-20.) McCain offered into evidence
multiple exhibits, including: his original presentence investigation report; his initial
classification report and annual classification reviews from the Nebraska
Department of Correctional Services (‘NDCS”); misconduct reports, mental health
records, personalized plan, academic transcripts and certificates from the NDCS; a
letter from the original sentencing judge; additional letters supporting McCain’s
capacity for change; job reports from his employer, Cornhusker State Industries; a
report from Dr. Kirk Newring, a licensed psychologist who evaluated McCain in
preparation for resentencing; appellate briefs in Roper and Miller; and life
expectancy information, including life expectancy for white males in the United
States and life expectancy for juveniles sentenced to life without parole. (Filing No.
14-19 at CM/ECF pp. 2-3; Filing No. 14-20 at CM/ECF pp. 73-84.) McCain also
offered live testimony from Carl Purcell, a shop supervisor at Cornhusker State
Industries; Terry Thacker, a prison ministry worker; Dennis McCain, his father; and
Dr. Newring. (Filing No. 14-19 at CM/ECF pp. 7-190; Filing No. 14-20 at CM/ECF
pp. 3-73.) At the conclusion of the hearing, the state district court set the matter for
resentencing. (Filing No. 14-20 at CM/ECF p. 86.)

                                           4
       A resentencing hearing was held on November 3, 2016. (Filing No. 14-20 at
CM/ECF pp. 90-144.) Upon considering the presentence investigation report and
supplements thereto, the briefs submitted by counsel, McCain’s mitigation evidence,
arguments from counsel, McCain’s allocution, and the resentencing factors set forth
in Neb. Rev. Stat. § 28-105.02, the judge credited McCain’s efforts at rehabilitation,
his lack of a violent criminal record, and the science indicating that McCain’s brain
development was not fully formed at the time he committed the offense, but balanced
those factors against the nature of his offense—especially McCain’s premeditation
and expressed desire to kill a police officer months before he shot Officer Haas—
and his “excellent” family environment. (Filing No. 14-20 at CM/ECF pp. 131-41.)
The judge declined to resentence McCain to life imprisonment and instead sentenced
him to not less than 80 years’ imprisonment nor more than 99 years’ imprisonment,
with credit for 9,621 days already served. (Filing No. 14-17 at CM/ECF pp. 33-34;
Filing No. 14-20 at CM/ECF pp. 141-42.) Unless McCain loses good-time credit, he
will be eligible for parole after forty years, when he is fifty-seven years old. (Filing
No. 14-17 at CM/ECF p. 34; Filing No. 14-20 at CM/ECF p. 142.)

D. Resentencing Direct Appeal

       McCain appealed his sentence to the Nebraska Supreme Court, arguing that
his sentence amounted to a “de facto” life sentence without parole in violation of
Miller, Montgomery, Tatum, and the Eighth and Fourteenth Amendments. (Filing
No. 14-11 at CM/ECF p. 6.) McCain pointed out that he will not be eligible for
parole until he is fifty-seven years old. (Filing No. 11 at CM/ECF p. 28.) McCain
also argued that, in sentencing him, the judge failed to make a specific finding that
he was “irreparably corrupt.” (Filing No. 14-11 at CM/ECF pp. 28-29.) McCain did
not argue that his sentence was excessive. (Filing No. 14-11 at CM/ECF p. 28.)

      The State filed a motion for summary affirmance, arguing that “the reasoning
underpinning” the Nebraska Supreme Court’s prior decisions in State v. Mantich,
295 Neb. 407, 888 N.W.2d 376 (2016) (Mantich II), cert. denied, 138 S. Ct. 128
(2017); Garza, 295 Neb. 434, 888 N.W.2d 526; State v. Smith, 295 Neb. 957, 892

                                           5
N.W.2d 52 (2017), cert. denied, 138 S. Ct. 315 (2017); and State v. Nollen, 296 Neb.
94, 892 N.W.2d 81 (2017), cert. denied, 138 S. Ct. 165 (2017),3 was dispositive of
the issue presented in McCain’s appeal. (Filing No. 14-12.) The Nebraska Supreme
Court has concluded that a juvenile offender’s characterization of his sentence as a
de facto life sentence is “immaterial” because Miller allowed a juvenile offender to
be sentenced to life without parole provided that a sentencing court considers
specific, individualized factors before imposing such a sentence. See Nollen, 296
Neb. at 122, 892 N.W.2d at 98; Garza, 295 Neb. at 448-49, 888 N.W.2d at 534-35;
Mantich II, 295 Neb. at 415-26, 888 N.W.2d at 381, 383. In Garza, the Nebraska
Supreme Court also found “no merit to [Garza’s] argument that” Miller and its
progeny required “the sentencing court . . . to make a specific finding of ‘irreparable
corruption.’” Garza, 295 Neb. at 449-50, 888 N.W.2d at 536. The court explained
any such rule from Miller did not apply because, unlike the juvenile offenders in
those cases who were “sentenced, or resentenced to life imprisonment without
parole,” Garza “was resentenced to a term of years and is eligible for parole” under
Nebraska law. Garza, 295 Neb. at 449, 888 N.W.2d at 535-36; see also Nollen, 296
Neb. at 120, 892 N.W.2d at 98. In the court’s view, “[t]he requirements of Miller
were met when Garza was resentenced.” Garza, 295 Neb. at 449, 888 N.W.2d at
536.

      On August 2, 2017, the Nebraska Supreme Court sustained the State’s motion
and summarily affirmed the judgment of the state district court. (Filing No. 14-3.)
McCain petitioned the United States Supreme Court for a writ of certiorari4 (filing
no. 14-13), which was denied on January 8, 2018 (filing no. 14-14).

      3
       McCain acknowledged these cases in his appellate brief. (Filing No. 14-11
at CM/ECF pp. 24-31.)
      4
          The questions presented were:

      1. Whether the Eighth Amendment to the United States Constitution
      and Miller v. Alabama, 567 U.S. 460, 132 S. Ct 2455 (2012),
      Montgomery v. Louisiana, 577 U.S. __, 136 S. Ct. 718 (2016), and
      Tatum v. Arizona, 580 U. S. __, 137 S. Ct. 11 (2016), permit a juvenile

                                          6
E. Habeas Petition

       McCain timely filed his Petition in this court on April 27, 2018, contending
that his sentence violates the Eighth Amendment’s ban on cruel and unusual
punishment because he was a minor at the time of his offense and he received a de
facto life sentence without a finding of irreparable corruption. (Filing No. 1.) In
response to the Petition, Respondent filed an Answer (filing no. 15), a Brief (filing
no. 16), and the relevant state court records (filing no. 14). Respondent argues that
McCain’s Petition should be denied and dismissed for the same reasons stated in
Garza v. Frakes, No. 8:17CV474, 2018 WL 1710183 (D. Neb. Apr. 9, 2018).
McCain filed a brief in response (filing no. 20) to Respondent’s Answer. Respondent
filed a reply brief (filing no. 21). This matter is fully submitted for disposition.

                         III. STANDARD OF REVIEW

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). As


      convicted of a homicide offense to be sentenced to the functional
      equivalent of life without parole.

      2. Whether a de facto sentence of life without parole for a juvenile
      denies the offender a meaningful opportunity to obtain release based on
      demonstrated maturity and rehabilitation demanded by the Eighth
      Amendment to the United States Constitution and de facto sentence of
      life in violation of Miller v. Alabama, 567 U.S. 460, 132 S. Ct 2455
      (2012), Montgomery v. Louisiana, 577 U.S. __, 136 S. Ct. 718 (2016),
      and Tatum v. Arizona, 580 U. S. __, 137 S. Ct. 11 (2016).

(Filing No. 14-13.)

                                         7
explained by the Supreme Court in Williams v. Taylor, 529 U.S. 362 (2000), a state
court acts contrary to clearly established federal law if it applies a legal rule that
contradicts the Supreme Court’s prior holdings or if it reaches a different result from
one of that Court’s cases despite confronting indistinguishable facts. Id. at 405-06.
Further, “it is not enough for [the court] to conclude that, in [its] independent
judgment, [it] would have applied federal law differently from the state court; the
state court’s application must have been objectively unreasonable.” Rousan v.
Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s
decision, section 2254(d)(2) states that a federal court may grant a writ of habeas
corpus if a state court proceeding “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must
presume that a factual determination made by the state court is correct, unless the
petitioner “rebut[s] the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1).

      As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id. Indeed, “[i]t bears
repeating that even a strong case for relief does not mean the state court’s contrary
conclusion was unreasonable.” Id.

      However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA [Antiterrorism and Effective Death Penalty Act] standard to [the



                                          8
petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in state
court.”).

      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:

      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its
      express determination that the ineffective-assistance claim as a whole
      lacked merit—plainly suffices as an adjudication on the merits under
      AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id. The Supreme Court agrees, stating:

      There is no text in the statute requiring a statement of reasons. The
      statute refers only to a “decision,” which resulted from an
      “adjudication.” As every Court of Appeals to consider the issue has
      recognized, determining whether a state court’s decision resulted from
      an unreasonable legal or factual conclusion does not require that there
      be an opinion from the state court explaining the state court’s reasoning.
      And as this Court has observed, a state court need not cite or even be
      aware of our cases under § 2254(d). Where a state court’s decision is
      unaccompanied by an explanation, the habeas petitioner’s burden still
      must be met by showing there was no reasonable basis for the state
      court to deny relief.



                                           9
Richter, 562 U.S. at 98 (citations omitted).

       More recently, the United Supreme Court, in Wilson v. Sellers, ___ U.S. ___,
138 S. Ct. 1188 (2018), indicated that if there is no reasoned state court opinion to
“look through,” Richter’s “could have supported” standard controls. See Wilson, ___
U.S. at ___, 138 S. Ct. at 1195. Under that framework, a habeas court must determine
“what arguments or theories supported, or could have supported, the state-court
decision, and then ask whether it is possible fairminded jurists could disagree.” See
Richter, 562 U.S. at 102.

                                IV. DISCUSSION

       As the sole ground for his Petition, McCain contends that his sentence violates
the Eighth Amendment’s ban on cruel and unusual punishment because he was a
minor at the time of his offense and he received a de facto life sentence without a
finding of irreparable corruption. (Filing No. 1.) McCain’s entire Petition is
predicated on his assertion that his sentence to a term of years amounts to a life
sentence. (Filing No. 1; Filing No. 20.) McCain bases that assertion on a handful of
state court decisions. See, e.g., People v. Caballero, 55 Cal. 4th 262, 145 Cal. Rptr.
3d 286, 282 P.3d 291 (2012); Casiano v. Comm’r of Corr., 317 Conn. 52, 115 A.3d
1031 (2015); Henry v. State, 175 So. 3d 675 (Fla. 2015); People v. Reyes, 2016 IL
119271, 63 N.E.3d 884 (2016); Brown v. State, 10 N.E.3d 1 (Ind. 2014); State v.
Null, 836 N.W.2d 41 (Iowa 2013); State v. Ragland, 836 N.W.2d 107 (Iowa 2013);
State v. Zuber, 227 N.J. 422, 152 A.3d 197 (2017); Bear Cloud v. State, 2014 WY
113, 334 P.3d 132 (2014).

      McCain, however, is unable to cite to any Supreme Court authority clearly
holding that a discretionary sentence like his—a term of years for murder with the
possibility of parole within his lifetime—is equivalent to a life sentence without the
possibility of parole and is cruel and unusual punishment in violation of the Eighth
Amendment. See, e.g., Lockyer v. Andrade, 538 U.S. 63, 72 (2003) (noting the
Supreme Court “has not established a clear or consistent path for courts to follow”

                                         10
“in determining whether a particular sentence for a term of years can violate the
Eighth Amendment”). To the contrary, in Lockyer, the Supreme Court rejected a
criminal defendant’s claim that the state court’s conclusion that a sentence of two
consecutive terms of twenty-five years to life did not violate the Eighth Amendment
was contrary to or an unreasonable application of clearly established federal law. Id.
at 73-75. In upholding the sentence, the Lockyer Court determined the defendant’s
sentence was materially distinguishable from a Supreme Court case involving a life
sentence without the possibility of parole because the defendant was eligible for
parole, id. at 74, even though he would not be eligible until he was eighty-seven
years old, id. at 79 (Souter, J., dissenting).

       The same is true here. Not only is McCain parole eligible in his lifetime, he
did not even receive a life sentence. McCain points to Miller, Montgomery, and
Tatum as support for his Eighth Amendment claim, but none of those cases said
anything about “de facto life sentences” or otherwise addressed the narrow issue on
which McCain’s Petition depends. See Miller, 567 U.S. at 479 (prohibiting
sentencing schemes that mandate “life in prison without possibility of parole for
juvenile offenders”); Montgomery, 577 U.S. at ___, 136 S. Ct. at 732 (holding
“Miller’s prohibition on mandatory life without parole for juvenile offenders”
applied retroactively to cases on collateral review); Tatum, 580 U.S. ___, 137 S. Ct.
at 12 (vacating the life sentences of juveniles who were resentenced after Miller,
and, upon resentencing, were again given life imprisonment without parole, and
directing that upon remand, the sentencing courts should address the question Miller
and Montgomery require a sentencing court to ask: whether the juvenile “was among
the very rarest of juvenile offenders, those whose crimes reflect permanent
incorrigibility” as opposed to those whose “crime reflects unfortunate yet transient
immaturity”); see also In re Harrell, No. 16-1048, 2016 WL 4708184, at *2 (6th
Cir. Sept. 8, 2016) (concluding “the rule on which [the defendant] relie[d]—that the
functional equivalent of life without parole is unconstitutional—is not the rule
established in Miller and made retroactive in Montgomery” because those cases
“apply, by their own terms, only to mandatory sentences of life without parole”).



                                         11
       “[T]he Supreme Court has not yet explicitly held that the Eighth Amendment
extends to juvenile sentences that are the functional equivalent of life.” Starks v.
Easterling, 659 F. App’x 277, 280 (6th Cir. 2016) (unpublished), cert. denied,
___U.S. ___, 137 S. Ct. 819 (2017). Miller, Montgomery, and Tatum were expressly
premised on the severity of sentencing a juvenile to life in prison without the
possibility of parole. See Montgomery, 577 U.S. at ___, 136 S. Ct. at 732-35
(describing life without parole as “the harshest possible penalty for juveniles”
(quoting Miller, 567 U.S. at 489); Tatum, 580 U.S. ___, 137 S. Ct. at 12 (“In the
context of life without parole, we stated that ‘appropriate occasions for sentencing
juveniles to this harshest possible penalty will be uncommon.’” (quoting Miller, 567
U.S. at 479)). In Miller, the Supreme Court drew a clear distinction between life in
prison without parole and lesser sentences like “life with the possibility of parole”
“or a lengthy term of years.” Miller, 567 U.S. at 465, 489.

       On resentencing after Miller, McCain was not—as prohibited by Miller—
sentenced to life in prison without the possibility of parole pursuant to a mandatory
sentencing scheme that did not give the sentencing judge discretion to consider
mitigating circumstances. McCain was resentenced to a term of years after a
comprehensive hearing that included mitigation evidence and will be eligible for
parole when he is fifty-seven years old. The Supreme Court simply has not extended
the rule of Miller, Montgomery, and Tatum to a sentence like McCain’s. Cf. United
States v. Jefferson, 816 F.3d 1016, 1019 (8th Cir. 2016), cert. denied, ___ U.S. ___,
137 S. Ct. 2290 (2017) (joining several other circuits in refusing to extend the
holding of Miller to discretionary life sentences and declining to consider the
defendant’s argument that Miller applied to his 600-month “de facto life sentence”);
Bell v. Uribe, 748 F.3d 857, 869 (9th Cir. 2014), cert. denied, ___ U.S. ___, 135 S.
Ct. 1545 (2015) (finding no Miller violation where the juvenile offender was
sentenced to life in prison without the possibility of parole because the sentencing
judge “consider[ed] both mitigating and aggravating factors under a sentencing
scheme that afford[ed] discretion and leniency”).




                                         12
       Indeed, in Montgomery, 577 U.S. at ___, 136 S. Ct. at 736, the Supreme Court
explained a state could “remedy a Miller violation by permitting juvenile homicide
offenders to be considered for parole.” “Allowing those offenders to be considered
for parole ensures that juveniles whose crimes reflected only transient immaturity—
and who have since matured—will not be forced to serve a disproportionate sentence
in violation of the Eighth Amendment.” Id.; see also Miller, 567 U.S. at 479 (“A
State is not required to guarantee eventual freedom,” but must provide “some
meaningful opportunity to obtain release based on demonstrated maturity and
rehabilitation” (quoting Graham, 560 U.S. at 75)). That is precisely what happened
when McCain was resentenced.

       The court finds that McCain has failed to show that there was no reasonable
basis for the Nebraska Supreme Court to deny relief. See Richter, 562 U.S. at 98.
The court’s decision is supported by the constitutional principles announced in
Miller, Montgomery, and Tatum, and fairminded jurists could not disagree with the
outcome. See Richter, 562 U.S. at 103. Specifically, McCain’s sentence to a term of
years with the possibility of parole in his lifetime does not run afoul of the
constitutional principles announced in Miller and its progeny. See Garza, 2018 WL
1710183, at *3-5. Furthermore, “it is not an unreasonable application of clearly
established Federal law for a state court to decline to apply a specific legal rule that
has not been squarely established by th[e] [Supreme] Court.” Richter, 562 U.S. at
101 (first alteration in original) (quoting Knowles v. Mirzayance, 556 U.S. 111, 122
(2009)).

      McCain is not entitled to habeas relief.

                   V. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district

                                          13
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The court has applied the appropriate standard and determined that
McCain is not entitled to a certificate of appealability.

      IT IS THERFORE ORDERED that the habeas corpus petition (filing no. 1) is
denied and the case is dismissed with prejudice. No certificate of appealability has
been or will be issued. Judgment will be issued by separate document.

      Dated this 13th day of May, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                          14
